 In the Matter of BucKLEY HEMLOCK MILLS, INC.,' BucKLEY LOGGINGCOMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCALNo. 52Cases Nos.R-974 and C-985, respectively.-Decided.September19, 1939Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of employees: refusal. of employer to recognize petitioning unionas the representative of its employees-Contract: no termination date; enteredinto after filing of petition, no. bar to investigation or certification of represent-atives-UnitsAppropriate for Collective Bargaining: (1)all employees of theMill Company, excluding supervisory employees with authority to hire anddischarge, clerical employees, truck drivers, and certain employees by stipu-lation; (2) all employees of the sLogging Company, excluding supervisoryemployees' with authority to.hire and discharge, clerical employees, and certainemployees and their successors by stipulation ; controversy asto-ElectionOrdered:eligibility to vote being determined by pay roll next preceding Direc-tion of Election ; earlier date suggested by parties not used because it wastoo remote.Mr. Patrick H. Walker,for the Board.Mr. Robert B. Walkinshaw,of Seattle,Wash., for the Companies.Mr. Pat Guerin,of Seattle;Wash., for Local 52.Mr. L. P. Gill,of Seattle,Wash., for Local 2613.Mr. John K. Odisho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn January 21, 1938, InternationalWoodworkers of ' America,Local No. 52, herein called Local 52, filed with theRegionalDirectorfor the Nineteenth Region (Seattle, Washington) a petitionallegingthat a question had arisen concerning the representation of em-ployees of Buckley Hemlock Mills, Inc., Buckley,Washington,herein called the Mill Company, and Buckley Logging Company,'Incorrectly designated In the pleadings as Buckley Hemlock Mill Company.Thepleadings, were amended at the hearing to show the correct name of this company.15 N. L.R. B., No. 54.498 BUCKLEY H EJMLOCK MI1LLS, I\ C.4991Buckley,Washington, herein called the Logging Company,and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449, here--in called the Act.On February 10, 1938, the NationalLabor Relations:Board, herein called the Board, acting pursuant to Section 9 (c) of the,Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investigation,and authorized the Regional Director to conduct it and to provide-for an appropriate hearing upon due notice.Regional Director acharge alleging that the Mill Company had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and Section2 (6) and(7) of the Act.On March 30, 1938, the Board acting pursuant to Article III,.Section 10 (c) (2), and Article II,.Section 37 (b), of saidRules andRegulations, ordered that the representation proceeding and theproceeding with respect to the alleged unfair laborpractices. be.consolidated for purposes of hearing.?On July 16, 1938, the Board, by the Regional Director,issued acomplaint alleging that the Mill Company had engaged in and wasengaging in unfair labor practicesaffecting commerce,within the.,meaning of Section 8 (1) and Section 2 (6) and (7) of the Act.Copies of the complaint, accompanied by noticeof hearing, wereduly served upon the Mill Company, Local 52, and Lumber & Saw-.millWorkers Union, Local 2613, chartered by the United Brother-hood of Carpenters and Joiners of America,affiliatedwith theAmerican Federation of Labor, herein called Local 2613.A notice-of hearing was also served upon the Logging Company. The MillCompany filed an answer to the complaint denyingthe allegedunfair labor practices.Pursuant to the notice, a hearing was held in the consolidatedcaseson July 25, 26, 27, 28,, and 29, 1938, at Seattle, Washington,.before. J. A. Maguire, the Trial Examiner duly designated by the-Board.The Board, the Companies, and Local2613 were repre-sented by counsel, and Local 52 by its representative; all participatedin the hearing.Full opportunity to be heard,,to examine,and. to,cross-examine witnesses,and to introduceevidence bearing on the,issueswasafforded all parties.During thecourse ofthe hearing-the TrialExaminer made several rulings on motions and on objectioiis to the admission of evidence.The Board has reviewed : therulings of the Trial Examiner and finds that no prejudicial.errorswere committed.The rulings are herebyaffirmed.2 On June 27,1938, Local .52 filed an amended petition and the Board again ordered'consolidation of the two proceedings.On July 13, 1938,Local 52 filed an amendedcharge. 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn October 14, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties,findingthat the Mill Company had not engaged in unfair labor practicesaffecting commerce, within the meaning of Section' 8 (1) and Section2 (6) and (7) of the Act and recommending dismissal of the com-plaint.No exceptions to the Intermediate Report have been filed.The case. arising upon the complaint alleging unfair labor practicesis accordingly considered closed.The Board, acting pursuant to Article II, Section 36 (d), ofNational Labor Relations Board Rules and Regulations-Series 2,orders that-the representation proceeding be, and it hereby is, severed:from the 'complaint proceeding.Upon the entire record in the case, the Board makes the following:FINDINGS OF. FACT1.THE BUSINESSOF THE' COMPANIESBuckley Hemlock Mills, Inc., a Washington corporation, with itsprincipal office. and place of business in Buckley,Washington, is,engaged in the manufacture, sale, and distribution of lumber andwood products.This Company obtains its raw materials within the.State ofWashington, but ships approximately 60 per cent of itsfinished products outside the. State ofWashington. Its averageannual sales amount to approximately $240,000.This Company40 persons.Buckley Logging Company is a Washington corporation with itsprincipalofficein Seattle and its logging operations in Buckley,Washington. In 1937 this Company cut and logged a total offourth of which was sold 'to Buckley Hemlock Mills, Inc., whileabout one-third was shipped to Japan.* This Company employsfrom 75 to 125persons.Craig Spencer and E. G. Peterson are on the board of directors-Of both Companies.Spencer is the president of both Companieswhile Peterson is the vice president of the Logging Company and'the treasurer of the Mill Company.The Spencer and Petersonfamilies own and control the majority of the capital stock in both'Companies.The Companies operate under an arrangement whereby the Log-ging Company agrees to sell and the Mill Company agrees to buyall the small non-exportable logs cut by the former.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 52, is a labor,organization affiliated with the Congress of Industrial Organizations, BUCKLEY HEMLOCK MILLS, -INC.501admitting to its membership employees of both Companies, excludingsupervisory employees with authority to hire and discharge and-clerical employees.Lumber and Sawmill Workers Union, Local 2613, is a labor-organ-ization chartered by the United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation ofLabor.It admits to its membership employees of the Mill Company,excluding supervisory employees with authority to hire and dischargeand clerical employees.III.THE QUESTIONCONCERNINGREPRESENTATION 'In 1935 employees of both Companies became members of OldLocal 2613 of the Lumber and Sawmill Workers Union, herein calledOld Local 2613, chartered at Buckley, Washington, in that year bythe United Brotherhood of Carpenters and Joiners of America. InAugust 1937, Local 2613 surrendered its charter to its parent organi-zation and its former members received a charter from the Inter-nationalWoodworkers of America as Local 52. In January 1938 amajority of the employees of the Mill Company reaffiliated with theUnited Brotherhood of Carpenters and Joiners of America as Local2613.On about January 25, 1938, the Mill Company entered into acollective bargaining contract with Local 2613.Thereafter the MillCompany refused, upon request, to bargain with Local 52 whichclaimed to represent a majority of the employees of. both Companieswithin an appropriate Unit.The contract contains no terminationdate.It was entered into after the filing of the petition in this pro-ceeding.We do not consider it a bar to our determination of rep-resentatives herein.We find that a question has arisen concerning representation ofemployees of the Companies.'IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSLocal 52 contends that the employees of both Companies, excludingsupervisory employees with authority-tohire and discharge, clericalemployees, and truck driversemployed' bytheMill Company, con-stitute a unit appropriate for the purposes of collectivebargaining.199549-39-vol.15--33 502DECISIONS OT NATIONAL 'LABOR RELATIONS BOARDLocal 2613 contends that the employees of the Mill Coinpany, alone,constitute a separate unit.The Companies apparently agree withthe contention of Local 2613.Old Local 2613 admitted to membership employees of both Com-panies, excluding supervisory employees with authority to hire anddischarge and clerical employees.' Local 52 assumes a similar juris-diction. 'Local 2613 claims jurisdiction over employees of the MillCompany, only.It appears that mill operations are entirely different from loggingoperations and that employees in the mill and logging camps areengaged in different types of work.There is no interchange of em-ployees between the mill and the logging camps.The mill is geo-graphically separated from the camps and is under separatermanagement.In view of the foregoing considerations, and inasmuch as a ma-jority of the employees of the Logging Company and a majority ofthe employees of the Mill Company appear to have chosen rival labororganizations as their respective representatives for the purposes ofcollective bargaining, we are of the opinion that we should depart.from our former policy, in an analogous case,3 of holding that saw-mill workers and logging employees together comprise an appropriate-unit. .We accordingly find that the employees of the respective Com-panies, separately, constitute appropriate bargaining units.At the hearing the parties. stipulated that the following employeesof the Logging Company "and their occupations" should be excludedfrom the appropriate unit : B. B. Peterson, E. G. Peterson, O. R.Peterson, George Vassil, A. F. Martin, and Joe Blessing.We shallaccordingly exclude the individuals named, as well as persons sincehired to take the places of any of them.As stated previously, Local 52 desires the exclusion of truck driversemployed by the Mill Company from the appropriate unit. Local2613 takes no position in the matter. ' In view of the fact that the,two or three truck, drivers involved are members of the Teamsters'Union, an affiliate of the American Federation of Labor ; that onelabor organization desires their exclusion; and that the other raisesno objection, we shall exclude the truck drivers employed by the MillCompany from the Mill unit.We find` that all the employees of the Mill Company, excludingsupervisory employees with authority to hire and discharge,4 clerical:employees, truck drivers, and the following persons : R. L. Brasen,.3Matter of Donovan Lumber CompanyandInternationalWoodworkersofAmerica,Local No..2, et al.,10 N.L.R.B. 634; see alsoMatter of Snoqualmie FallsIrtemberCompanyandInternationalWoodworkers of America,Local'No.106, 10 N. L. R. B. 398.4 The parties stipulated at the hearing that G. Gustafson,a foreman employed bythe. Mill Company, should be, included in the appropriate unit.As foreman,Gustafson.does not have the authority to hire or discharge.He is included in the, unit we have,found to be appropriate. BUCKLEY HEMLOCK HILLS, INC.503J.R. Loughran," Rufus Semanski, and J. G. Workman, constitute aunit appropriate for the purposes of collective, bargaining and thatsaid unit will insure to employees of the Mill Company the fullbenefit of their right to self-organization and to collective bargainingand will otherwise effectuate the policies of the Act.We find that all the employees of ' the Logging Company, excludingsupervisory employees with authority to hire and discharge, clericalemployees, and the following persons : B. B. Peterson, E. G. Peter-son, O. R. Peterson, George Vassil, A. F. Martin, and Joe Blessing,and any person since hired by the Logging Company to fill the posi-tions held by them at the time of the hearing, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to employees of the Logging Company the full benefit oftheir right to self-organization and to collective bargaining and will.otherwise effectuate the policies of the Act.In view of our conclusion with respect to the appropriate units,.we need not determine whether the Mill Company and the LoggingCompany together constitute an "employer" within the meaning-ofthe Act.VI.THE DETI RMIINATION OF REPRESENTATIVESLocal 52 claims to represent a majority of the sawmill workers andlogging employees taken together and introduced documentary evi-dence in support of its claim.Local 2613 claims to represent a ma-jority of the sawmill workers and introduced documentary evidencein support of its claim.We find that the question concerning rep-resentation can best be resolved by holding elections by secret ballot.Employees of the Mill Company will be given the opportunity tovote for Local 52, Local 2613, or neither. It may be that, in viewof our determination that the mill employees constitute a separateunit, Local 52 will not desire to participate in the election to be heldamong them. In that event, Local 52 may make timely application,to the Board to have its name removed from the ballot. Inasmuch:as Local 2613 does not claim jurisdiction over the employees of theLogging Company we shall omit its name from the ballot in theelection to be conducted among them.The parties stipulated at the hearing that the Mill Company's payroll for June 1938 be used as a basis for the determination of repre-sentatives.Local 52 urges that the Logging Company's pay roll forOctober 1937 be used as a basis for the determination of representa-tives.We are of the opinion, however, that the policies of the Actwill best be effectuated by the selection of a date for determining eligi-bility which will more closely reflect the employment situation at thetime of,the elections.We shall direct that all employees in the appropriate units whowere on the respective Companies' pay rolls for the period next pre- '504DECISIONSOF NATIONALLABOR RELATIONS BOARDceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,-but excluding those who have since quit or been discharged for cause,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Buckley Hemlock Mills, Inc., and BuckleyLogging Company, Buckley, Washington, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All the employees of the Mill Company, excluding supervisoryemployees with authority to hire and discharge, clerical employees,truck drivers, and the following persons : R. L. Brasen, J. R. Lough-ran, Rufus Semanski, and J. G. Workman, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.All the employees of the Logging Company, excluding super-visory employees with authority to hire and discharge. clerical em-ployees, and the following persons : B. B. Peterson, E. G. Peterson,0. ' R. Peterson, George Vassil, A. F. Martin, and Joe Blessing, andany person since hired by the Logging Company to fill the positionsheld by them at the time of the hearing, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by theBoard to ascertain representatives for the purposes of collectivebargaining with Buckley Hemlock Mills, Inc.. and Buckley LoggingCompany, Buckley, Washington, an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject, to Article III, Section 9, of saidRules and Regulations, among all the employees of the Mill Companywho were on the Company's pay roll for the period next preceding BUCKLEY HEiILOCIK MILLS, INC.505the date of this Direction,including employeeswho did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding supervisory employees with authority to hire and discharge,clerical employees,truck drivers,the following persons:R. L. Brasen,J. R. Louglnran, Rufus Semanski,and J. G. Workman,and employeeswho have since quit or been discharged for cause,to determine whethertheydesire to be represented by International Ioodworkers of Amer-ica.Local No.52, affiliatedWith the Congressof Industrial Organi-zations,or byLumber and Sawmill Workers Union,Local 2613,chartered by the United Brotherhood of Carpenters and Joiners,affil-iated with the American Federation of Labor, for the purposes ofcollective bargaining,or by neither;and it isFURTHER DIRECTED that an election by secret ballot shall be con-ductedwithin fifteen(15) days from the date of this Direction, underthe direction and supervision,of the Regional Director for the Nine-teenth Region,acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations.among all the employees of the Logging Companywho were on the Company's pay roll for the period next preceding thedate of this Direction,including employees who did not work duringsuch pay-roll period because they were ill or on vacation,and em-ployees who Were then or have since been temporarily laid off, butexcluding supervisory employees with authority to hire and discharge,clerical employees,the following persons:B. B. Peterson, E.G. Pet-erson. O. R. Peterson,George Vassil,H. F. Martin,and Joe Blessing,and any person since hired by the Logging Company to fill the posi-tions held by them at the .time of the hearing, and employees whohave since quit or been discharged for cause,to determine whether ornot they desire to be represented by InternationalWoodworkersofAmerica,Local 52, affiliated with the Congress of IndustrialOrganizations.MR.EDWINS.SMITH,dissentingI cannot concur in the decision that the'iiiillworkers and the loggersconstitute separate bargaining units.In my opinion the financialand commercial relationship between the Mill Company and theLogging Company is such as to require a finding that together theyconstitute an employer within the, meaning of the Act.5.I believeF SeeMatter of C. A. Lund CompanyandNoveltyWorkersUnion, Local1866(A.F.of L.) .Successor, et al., 6 N.L. R. B.. 423, order enforced inNational,Labor RelationsBoard v. Christian A. Lund, doingbusinessas C. A. Lund Company and Northland Ski`Manufacturing Company,103 F. (2d) 815 (C. C. A. 8th) ;Matter of the Harris-HubBed h Spring Company, a corporation, Carl Harris Company, a corporationandUnitedFurnitureWorkers of America, Local 1608 (affiliated with the Congress of IndustrialOrganizations), 13 N. L. R. B. 1236. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther that the millworkers and the loggers comprisea singleappropriate unit.In theDonovancase e the Board, finding the same functional andgeographical differences between the employer's mill operations andits logging operations as are present in the instant case, stated, Ithink correctly :Under an industrial form of union organization, however,thereis no reasonwhy the employees of the logging camps andthe employees of the mill cannot constitute a single appropriateunit despite the differences in their conditions of work.Bothunions here involved are industrial in scope.Local No. 2 admitsto membership the numerous different crafts in both the sawmilland the logging camps, and Local 2782 admits to membershipthe various crafts within the sawmill. Indeed, we have beencalled upon to consider the same problem where other locals ofthe shine parent labor organizations have taken substantially thereverse positions from those of their relatedlocalsin the instantcase.InMatter of Snogvallmie Falls Lumber CompanyandInternationalWoodworkers of America, Local No. 106,7LocalNo. 2545 of Lumber and Sawmill Workers' Union urged theadoption of a unit consisting of the employees of both a mill andlogging camp, whereas Local No. 106 of International Wood-workers of America contended for a unit consisting solely oflogging camp employees.Under thecircumstances,the divisionof an industrial unit, which the operations of the SchaferBrothers Company comprises, into two separate units cannot bejustified on the basis of functional and geographical differenceswhich prevail in the company's operations and which are re-flected in the duties of the various employees.sThe majority of the Board apparently bases its departure from thepolicy expressed in the quoted passage upon the showing that themillworkers in the instant case have transferred theirallegiance fromLocal 52 to Local 2613. I see no justification for determining thebargaining unit on such considerations.9aMatter ofDonovan Lumber CompanyandInternationalWoodworkersof America,LocalNo. 2, 10 N. L. R. B. 634.710 N. L.R. B. 398.SeeMatter of Bloedel-DonovanLumber MillsandColumbiaValley Lumber Inter-nationalWoodworkers of America,8 N. L. R. B. 230.Compare my.dissenting statementsinMatter of ChryslerCorporationandUnitedAutomobileWorkers of America, Local 371, affiliatedwith the C. I.0., 13 N. L. R. B.1303;Matter of Briggs ManufacturingCompanyandInternational' Union, United Automo-bileWorkers of America, affiliated with the C. 1. 0., et al., 13N. L. R. B. '1326.